Citation Nr: 1608920	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-22 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for status post right knee replacement.

2.  Entitlement to an increased disability rating in excess of 10 percent for hypertension.

3.  Entitlement to an increased disability rating in excess of 10 percent for right knee surgical scar.

4.  Entitlement to an increased disability rating in excess of 10 percent for left knee patellofemoral syndrome with degenerative joint disease.  

5.  Entitlement to an increased disability rating in excess of 10 percent for status post left bunionectomy with arthritis of great toe and Morton's neuroma.

6.  Entitlement to an increased disability rating in excess of 10 percent for status post right bunionectomy with arthritis of the great toe and Morton's neuroma.  

7.  Entitlement to service connection for left foot nerve damage.

8.  Entitlement to service connection for pes planus

9.   Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 1984 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

Increased Rating for Right Knee Replacement and Right Knee Scars

The Veteran's most recent VA examination of the right knee was performed in June 2012.  The Veteran had right knee replacement surgery in January 2015.  The Veteran has not had a VA examination of the right knee since the knee replacement surgery.  A VA examination is warranted to obtain complete findings regarding the current severity of his right knee disability and right knee scars. 

Service Connection for Pes Planus

The Veteran seeks disability ratings in excess of 10 percent for status post left and right bunionectomies with arthritis of great toe and Morton's neuroma.  VA and private treatment records show that the Veteran has been diagnosed with pes planus.  

Service treatment records reflect that pes planus was noted on a medical board examination in March 1997.  A September 1997 examination noted low arches but no pes planus.  A February 2001 VA examination noted mild flat foot.  VA and private treatment records reflect current diagnoses of pes planus.  A May 2010 VA treatment record reflects an assessment of pes planus.  Further, an October 2012 statement from a private podiatrist noted that the Veteran currently has pes planus. 

The July 2012 VA examination did not address the nature or etiology of pes planus.  A remand is warranted to obtain a medical opinion to determine whether current pes planus is related to service or to the Veteran's service-connected bunionectomies.

Service Connection for Left Foot Nerve Damage

The Veteran asserts that he has nerve damage of the left foot secondary to surgery.  
In a March 2012 statement, the Veteran indicated that he has a lack of sensation in his left foot near his toes.  

An EMG report dated in October 2011 reflects a diagnosis of peroneal nerve injury proximal to the ankle.  A VA treatment record dated in December 2011 shows a diagnosis of possible peroneal nerve damage.  The Veteran underwent surgery on the left foot in February 2012.  Upon VA examination in June 2012, the VA examiner noted recent surgery on the left foot.  The examiner opined that it was not possible to provide an opinion about left foot nerve damage so soon postoperatively.  A July 2012 statement from a private podiatrist noted that abnormal findings were shown on EMG.

Given the foregoing, a remand is warranted to obtain a medical opinion to determine the nature and etiology of any current nerve disability of the left foot. 

Outstanding Records 

A February 2013 letter indicates that the Veteran was awarded disability benefits from the Social Security Administration (SSA).  The Social Security records are not currently in evidence.  These records must be obtained on remand, as the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA request copies of all pertinent information considered by the agency in awarding the Veteran SSA benefits, to include a complete copy of any Administrative Law Judge decision.  If the records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination of the right knee.  The claims folder must be made available to the examiner for review prior to the examination.  Any indicated evaluations, studies, and tests should be conducted, to include all range of motion studies.

a)  The examiner should state whether residuals from the right knee replacement results in 1) residuals consisting of intermediate degrees of residual weakness, pain or limitation of motion or 2) chronic residuals consisting of severe painful motion or weakness in the affected extremity.

The examiner should describe the range of motion of the right knee in degrees.  The examiner should also set forth the extent of any functional loss present for the right knee due to weakened movement, excess fatigability, incoordination, or pain on use.  Any additional impairment during flare-ups should be described, to the extent possible, in terms of the degree of additional loss of range of motion.  If the requested information cannot be provided without resorting to speculation, the examiner should so state and explain why it is not possible to provide such findings.
 
The examiner should provide complete findings regarding the current severity of any scars on the right knee.  The examiner should describe the size of any scars and should state whether they are unstable or painful.  The examiner should describe any limitation of function caused by right knee scars.

3. Schedule the Veteran for an appropriate VA examination to address the impairment associated with bilateral bunionectomies with arthritis of the great toes and Morton's neuroma.  The claims folder must be made available to the examiner for review prior to the examination.  All necessary studies should be performed.  The examiner should address the following:

a)  The examiner should describe in detail all symptoms and manifestations of service-connected bunionectomies.

b)  The examiner should state whether the Veteran has pes planus.  The examiner should provide an opinion as to whether pes planus is at least as likely as not (50 percent or greater likelihood) related to service.  The examiner should consider the notation of pes planus during service in March 1997.

c) The examiner should state whether it is at least as likely as not (50 percent or greater likelihood) that current pes planus is proximately due to service-connected bunionectomies of the right and left foot or other service-connected disability.  

d) The examiner should state whether it is at least as likely as not that current pes planus is aggravated (permanently worsened) by service-connected bunionectomies of the right and left foot or other service-connected disability.

e)  The examiner should identify any nerve damage of the left foot.  The examiner should state whether current nerve damage of the left foot is at least as likely as not (50 percent or greater likelihood) related to the Veteran's service-connected left foot disability, to include surgeries on his left foot.  

The examiner should consider the October 2011 EMG report and the December 2011 VA treatment record, which noted possible peroneal nerve damage. 

The VA examiner should provide a detailed rationale for the opinions.  If any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, the claims should be readjudicated.  If the claims remain denied, provide a supplemental statement of the case to the Veteran and his representative, and allow them an opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


